           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

ERMA JEAN DAVIS, Administratix
of the Estate of James L. Bailey, deceased,
and on behalf of the Wrongful Death
Beneficiaries                                             PLAINTIFF

v.                       No. 2:19-cv-17-DPM

CAYENNE EXPRESS, INC.                                  DEFENDANT

                            JUDGMENT
     The complaint is dismissed with prejudice.




                                      D.P. Marshall Jr.
                                      United States District Judge
